                                        Case 3:15-md-02672-CRB Document 6740 Filed 10/01/19 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    IN RE: VOLKSWAGEN “CLEAN DIESEL”                   MDL No. 2672 CRB (JSC)

                                   7    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________              ORDER SETTING TRIAL DATE
                                   8

                                   9    This Order Relates To:
                                  10
                                        REMAINING CONSUMER ACTIONS
                                  11    _____________________________________/

                                  12          The Court sets the following cases for trial. Jury selection will be held on Thursday,
Northern District of California
 United States District Court




                                  13   February 13, 2020 at 9:15 a.m. Trial will begin on Tuesday, February 18, 2020 at 9:15 a.m. The

                                  14   next status conference in these cases remains set for Wednesday, October 16, 2019 at 8:30 a.m.

                                  15      1. Clendenen, No. 3:18-cv-07040-CRB

                                  16      2. Coon, No. 3:18-cv-06966-CRB

                                  17      3. Johnston, No. 3:16-cv-03752-CRB

                                  18      4. Ortiz, No. 3:18-cv-06951-CRB

                                  19      5. Riley, No. 3:17-cv-02897-CRB

                                  20      6. Robertson, No. 3:18-cv-06956-CRB

                                  21      7. Salzer, No. 3:18-cv-07050-CRB

                                  22      8. Sanwick, No. 3:17-cv-03032-CRB

                                  23      9. Walker, No. 3:16-cv-04993-CRB

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 1, 2019

                                  26
                                                                                                   CHARLES R. BREYER
                                  27                                                               United States District Judge
                                  28
